DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150087296 A1) in view of Lee (US 20190053170 A1).
Regarding Claim 1, Kim discloses the below limitation:	receiving, by a terminal device, an uplink grant from a base station (Kim Fig 4 step 420 new uplink transmission resource allocation); and	sending, by the terminal device, a report to the base station (Fig 4 step 440 sending MAC PDU to eNB (see also Fig 9 s905 of Lee)), wherein the report (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 67 UE reports power headroom of the serving cell) and

    PNG
    media_image1.png
    824
    963
    media_image1.png
    Greyscale

Kim does not disclose the below limitation:	a power headroom of each of at least one bandwidth part.
Lee does disclose the below limitation:	a power headroom of each of at least one bandwidth part (Lee Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part).

    PNG
    media_image2.png
    448
    551
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the uplink resource allocation and power headroom reporting (PHR) of Kim with the addition of reporting power headroom of one or more bandwidth parts (BWP), as disclosed in Lee. Compare the above recreated figures to the instant Fig 3, which is illustrative of the instant Claim 1. Bandwidth parts are used in 5G NR to add more flexibility to devices attempting to transmit in a densely populated network. Adding these BWPs to a PHR prevents the device from attempting to transmit on a BWP not support by the current power capability of the UE. Increasing the considerations of a PHR to include BWP assists in proper uplink scheduling and lowers the risk of errors caused by insufficient power at a transmitting device. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 2, Kim and Lee disclose the limitations of Claim 1. 
(Kim Fig 4 step 430 create PHR MAC CE (see also Lee Fig 9 s903)), and the method further comprises:	in a serving cell in which the first MAC entity is located, activating, configuring, or reconfiguring at least one of the following that correspond to the first MAC entity: an uplink subcarrier (Kim Par 114 discloses PUSCH associated with PHR calculation (i.e. at Fig 4)), a bandwidth part (Lee Fig 9 s903), and an uplink shared channel; and	triggering, by the terminal device, the report on the first MAC entity (Kim Fig 4 step 440 sending MAC PDU to eNB).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned method with the PHR being a report on a MAC entity as disclosed in both Kim and Lee. A PHR is a type of MAC Control Element and so it is expected to correspond to appropriate MAC entity, such as the instant terminal device. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 3, Kim and Lee disclose the limitations of Claim 1. 
Kim further discloses the below limitation:	wherein a serving cell comprises a plurality of MAC entities and is a serving cell in a process in which the terminal device performs multi-connectivity communication (Kim Par 11 UE may perform uplink transmission at more than one serving cell (see Fig 6 wherein steps loop indefinitely)), and the method further comprises:(Kim Par 114 discloses PUSCH associated with PHR calculation (i.e. at Fig 4)), a bandwidth part, and an uplink shared channel; and	triggering, by the terminal device, a report on each of the plurality of MAC entities, or triggering a report only on a first MAC entity (Fig 6 wherein steps loop indefinitely).

    PNG
    media_image3.png
    789
    547
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the Kim. PHR is a MAC Control Element and so it is expected to correspond to a MAC entity. 5G NR may have a large number of MAC entities attempting to transmit via the network at the same time, and the ability to perform PHR on multiple MAC entities at the same time aids in uplink resource allocation in a 5G NR environment. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 4, Kim and Lee disclose the limitations of Claim 1. 
Kim further discloses the below limitation:	sending, by the terminal device, the report to the base station in a first reporting manner (Kim Fig 4 step 440 sending MAC PDU to eNB), wherein the report comprises at least one of the following:	power headroom information corresponding to each uplink subcarrier in the serving cell (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 11 UE may perform uplink transmission at more than one serving cell),	maximum transmit power information corresponding to each uplink subcarrier in the serving cell (Fig 6 step 630 PCMAX value is added to the PHR MAC CE),
Kim does not disclose the below limitation:	identification information of a serving cell,	power headroom information corresponding to each bandwidth part in the serving cell,
Lee does disclose the below limitation:	identification information of a serving cell (Lee Par 85 PHR MAC CE is identified by a MAC PDU subheader with LCID (see Table 4)),	power headroom information corresponding to each bandwidth part in the serving cell (Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part),	maximum transmit power information corresponding to each bandwidth part in the serving cell (Fig 9 s903; Par 75 wherein PCMAX is disclosed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned method with including in the PHR a PH of each subcarrier, as disclosed in Kim, and further including an identifier and PH of each BWP, as disclosed in Lee. For a device with a plurality of subcarriers and/or BWPs, including all of the PHs allows the network to make a better decision on how to configure uplink communication. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 5, Kim and Lee disclose the limitations of Claim 1. 
Kim further discloses the below limitation:	sending, by the terminal device, the report to the base station in a second reporting manner (Kim Fig 4 step 440 sending MAC PDU to eNB), wherein the report comprises at least one of the following:(Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 11 UE may perform uplink transmission at more than one serving cell),
Kim does not disclose the below limitation:	identification information of a serving cell,	maximum transmit power information corresponding to the serving cell.
Lee does disclose the below limitation:	identification information of a serving cell (Lee Par 85 PHR MAC CE is identified by a MAC PDU subheader with LCID (see Table 4)),	maximum transmit power information corresponding to the serving cell (Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned method with the inclusion of a maximum power headroom within the PHR for the subcarriers, as disclosed in Kim, and for the BWPs, as disclosed in Lee. Including maximum PH allows the uplink scheduler to prevent overloading of a subcarrier or a BWP. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 6, Kim and Lee disclose the limitations of Claim 1. 
Kim further discloses the below limitation:	report power headroom information corresponding to an uplink subcarrier (Kim Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 67 UE reports power headroom of the serving cell), or
Kim does not disclose the below limitation:	wherein the report further comprises first indication information, and	is used to indicate whether to report power headroom information corresponding to a bandwidth part.
Lee does disclose the below limitation:	wherein the report further comprises first indication information (Lee Par 85 PHR MAC CE is identified by a MAC PDU subheader with LCID (see Table 4)), and 	is used to indicate whether to report power headroom information corresponding to a bandwidth part (Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned method with reporting PH relating to an uplink subcarrier, as disclosed in Kim, as well as reporting PH of a BWP when a PHR is triggered as disclosed in Lee. Calculating a PH for both uplink subcarriers and BWPs can be processor intensive. Limiting a PHR to certain triggered events as indicated by the system prevents unnecessary use of processing resources. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 7, Kim and Lee disclose the limitations of Claim 1. 
Kim further discloses the below limitation:	obtaining, by the terminal device from a physical layer, at least one of a type (Kim Fig 2 discloses PHY of the UE; Par 114 discloses PUSCH associated with PHR calculation (i.e. at Fig 4); Fig 6 step 630 PCMAX value is added to the PHR MAC CE); or
Kim does not disclose the below limitation:	configuring, by the terminal device, corresponding maximum transmit power for each uplink subcarrier, wherein maximum transmit power corresponding to all uplink subcarriers is the same or different;	configuring, by the terminal device, corresponding maximum transmit power for each bandwidth part, wherein maximum transmit power corresponding to all bandwidth parts is the same or different;	obtaining, by the terminal device from a physical layer, at least one of a type corresponding to each bandwidth part, maximum transmit power corresponding to the type, and power headroom information corresponding to the type.
Lee does disclose the below limitation:	configuring, by the terminal device, corresponding maximum transmit power for each uplink subcarrier, wherein maximum transmit power corresponding to all uplink subcarriers is the same or different (Lee Par 101 PHR used to provide information regarding maximum transmit power of UL-SCH transmission);	configuring, by the terminal device, corresponding maximum transmit power for each bandwidth part, wherein maximum transmit power corresponding to all bandwidth parts is the same or different (Fig 9 s903; Par 75 wherein PCMAX is disclosed);	obtaining, by the terminal device from a physical layer, at least one of a type (Fig 9 s903; Par 75 wherein PCMAX is disclosed as part of PHR).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned method with configuring terminal device based on maximum transmit power in the PHR, as disclosed in Lee and Kim. Obtaining maximum transmit power via PHR allows an uplink transmission scheduler to configure the communication in a way that does not exceed maximum transmit power. Taking maximum transmit power into consideration when scheduling transmission aids in load balancing. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 8, Kim and Lee disclose the limitations of Claim 1. 
Kim further discloses the below limitation:	performing, by the terminal device, uplink power control (Kim Par 15 apparatus includes a control unit to control a process of receiving configuration information for multiple carriers); and	after the uplink power control, calculating, by the terminal device, the power headroom of each uplink subcarrier (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 11 UE may perform uplink transmission at more than one serving cell) or 
Kim does not disclose the below limitation:	the power headroom of each bandwidth part.
(Lee Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned method with calculating PH of each uplink power control, as disclosed in Kim, with the further step of calculating PH of each BWP as disclosed in Lee. Calculating PH of each uplink subcarrier and BWP lets the uplink power control make better decisions for efficient uplink scheduling. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 9, Kim discloses the below limitation:	sending, by a base station, an uplink grant to a terminal device (Kim Fig 4 step 420 new uplink transmission resource allocation); and	receiving, by the base station, a report from the terminal device (Fig 4 step 440 sending MAC PDU to eNB), wherein the report comprises one or more of	a power headroom of each of at least one uplink subcarrier (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117)) and
Kim does not disclose the below limitation:	a power headroom of each of at least one bandwidth part.
Lee does disclose the below limitation:	a power headroom of each of at least one bandwidth part (Lee Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the uplink resource allocation and power headroom reporting (PHR) of Kim with the addition of reporting power headroom of one or more bandwidth parts (BWP), as disclosed in Lee. Compare the above recreated figures to the instant Fig 3, which is illustrative of the instant Claim 1. Bandwidth parts are used in 5G NR to add more flexibility to devices attempting to transmit in a densely populated network. Adding these BWPs to a PHR prevents the device from attempting to transmit on a BWP not support by the current power capability of the UE. Increasing the considerations of a PHR to include BWP assists in proper uplink scheduling and lowers the risk of errors caused by insufficient power at a transmitting device. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 10, Kim and Lee disclose the limitations of Claim 9. 
Kim further discloses the below limitation:	power headroom information corresponding to each uplink subcarrier in the serving cell (Kim Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 11 UE may perform uplink transmission at more than one serving cell),	maximum transmit power information corresponding to each uplink subcarrier in the serving cell (Fig 6 step 630 PCMAX value is added to the PHR MAC CE; Par 11 UE may perform uplink transmission at more than one serving cell (see also Par 101 of Lee)), or
not disclose the below limitation:	identification information of a serving cell,	power headroom information corresponding to each bandwidth part in the serving cell,	maximum transmit power information corresponding to each bandwidth part in the serving cell.
Lee does disclose the below limitation:	identification information of a serving cell (Lee Par 85 PHR MAC CE is identified by a MAC PDU subheader with LCID (see Table 4)),	power headroom information corresponding to each bandwidth part in the serving cell (Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part),	maximum transmit power information corresponding to each bandwidth part in the serving cell (Fig 9 s903; Par 75 wherein PCMAX is disclosed as part of PHR).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned method with the inclusion of a maximum power headroom within the PHR for the subcarriers, as disclosed in Kim, and for the BWPs, as disclosed in Lee. Including maximum PH allows the uplink scheduler to prevent overloading of a subcarrier or a BWP. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 11, Kim discloses the below limitation:	receiving, an uplink grant from a base station (Kim Fig 4 step 420 new uplink transmission resource allocation); and	sending, a report to the base station (Fig 4 step 440 sending MAC PDU to eNB (see also Fig 9 s905 of Lee)), wherein the report comprises	a power headroom of each of at least one uplink subcarrier (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 67 UE reports power headroom of the serving cell); and
Kim does not disclose the below limitation:	a processor and a memory storing instructions executable by the processor, wherein the instructions cause the processor to perform operations;	a power headroom of each of at least one bandwidth part.
Lee does disclose the below limitation:	a processor and a memory storing instructions executable by the processor, wherein the instructions cause the processor to perform operations (Lee Fig 6 microprocessor 110 and flash memory 130);	a power headroom of each of at least one bandwidth part (Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the uplink resource allocation and power headroom reporting (PHR) of Kim with the addition of reporting power headroom of one or more bandwidth parts (BWP), as disclosed in Lee. Compare the above recreated figures to the instant Fig 3, which is illustrative of the instant Claim 1. Bandwidth parts are used in 5G NR to add more flexibility to devices Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 12, Kim and Lee disclose the limitations of Claim 11. 
Kim further discloses the below limitation:	wherein the report further comprises a report on a first media access control MAC entity (Kim Fig 4 step 430 create PHR MAC CE), and	in a serving cell in which the first MAC entity is located, activating, configuring, or reconfiguring at least one of the following that correspond to the first MAC entity: an uplink subcarrier (Par 114 discloses PUSCH associated with PHR calculation (i.e. at Fig 4)) … and an uplink shared channel; and	triggering, the report on the first MAC entity (Fig 4 step 440 sending MAC PDU to eNB).
Kim does not disclose the below limitation:	a bandwidth part;
Lee does disclose the below limitation:	a bandwidth part (Lee Fig 9 s903);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned apparatus with the PHR being a report on a MAC entity as disclosed in Kim and Lee. A PHR is a type of MAC Control Element and so it is expected to correspond to appropriate MAC entity, such as the instant terminal device. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 13, Kim and Lee disclose the limitations of Claim 11. 
Kim further discloses the below limitation:	wherein a serving cell comprises a plurality of MAC entities and is a serving cell in a process in which the apparatus performs multi-connectivity communication (Kim Par 11 UE may perform uplink transmission at more than one serving cell (see Fig 6 wherein steps loop indefinitely)), and	activating, configuring, or reconfiguring at least one of the following that correspond to a first MAC entity in the plurality of MAC entities: an uplink subcarrier (Par 114 discloses PUSCH associated with PHR calculation (i.e. at Fig 4)) … and an uplink shared channel; and	triggering, a report on each of the plurality of MAC entities, or triggering a report only on a first MAC entity (Fig 6 wherein steps loop indefinitely).
Kim does not disclose the below limitation:	a bandwidth part;
Lee does disclose the below limitation:	a bandwidth part (Lee Fig 9 s903);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned apparatus with the terminal device being a MAC entity with the further Kim. PHR is a MAC Control Element and so it is expected to correspond to a MAC entity. 5G NR may have a large number of MAC entities attempting to transmit via the network at the same time, and the ability to perform PHR on multiple MAC entities at the same time aids in uplink resource allocation in a 5G NR environment. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 14, Kim and Lee disclose the limitations of Claim 11. 
Kim further discloses the below limitation:	sending, the report to the base station in a first reporting manner (Kim Fig 4 step 440 sending MAC PDU to eNB), wherein the report comprises at least one of the following:	power headroom information corresponding to each uplink subcarrier in the serving cell (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 11 UE may perform uplink transmission at more than one serving cell),	maximum transmit power information corresponding to each uplink subcarrier in the serving cell (Fig 6 step 630 PCMAX value is added to the PHR MAC CE), 
Kim does not disclose the below limitation:	identification information of a serving cell,	power headroom information corresponding to each bandwidth part in the serving cell,	maximum transmit power information corresponding to each bandwidth part in the serving cell.
(Lee Par 85 PHR MAC CE is identified by a MAC PDU subheader with LCID (see Table 4)),	power headroom information corresponding to each bandwidth part in the serving cell (Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part),	maximum transmit power information corresponding to each bandwidth part in the serving cell (Fig 9 s903; Par 75 wherein PCMAX is disclosed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned apparatus with including in the PHR a PH of each subcarrier, as disclosed in Kim, and further including an identifier and PH of each BWP, as disclosed in Lee. For a device with a plurality of subcarriers and/or BWPs, including all of the PHs allows the network to make a better decision on how to configure uplink communication. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 15, Kim and Lee disclose the limitations of Claim 11. 
Kim further discloses the below limitation:	sending, the report to the base station in a second reporting manner (Kim Fig 4 step 440 sending MAC PDU to eNB), wherein the report comprises at least one of the following:	power headroom information corresponding to each uplink subcarrier in the (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 11 UE may perform uplink transmission at more than one serving cell),
Kim does not disclose the below limitation:	identification information of a serving cell,	power headroom information corresponding to each bandwidth part in the serving cell, or	maximum transmit power information corresponding to the serving cell.
Lee does disclose the below limitation:	identification information of a serving cell (Lee Par 85 PHR MAC CE is identified by a MAC PDU subheader with LCID (see Table 4)),	power headroom information corresponding to each bandwidth part in the serving cell (Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part), or	maximum transmit power information corresponding to the serving cell (Par 101 PHR used to provide information regarding maximum transmit power of UL-SCH transmission).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned apparatus with the inclusion of a maximum power headroom within the PHR for the subcarriers, as disclosed in Kim, and for the BWPs, as disclosed in Lee. Including maximum PH allows the uplink scheduler to prevent overloading of a subcarrier or a BWP. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Kim and Lee disclose the limitations of Claim 11. 
Kim further discloses the below limitation:	the first indication information is used to indicate whether to report power headroom information corresponding to an uplink subcarrier (Kim Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 67 UE reports power headroom of the serving cell), or
Kim does not disclose the below limitation:	wherein the report further comprises first indication information, and	is used to indicate whether to report power headroom information corresponding to a bandwidth part.
Lee does disclose the below limitation:	wherein the report further comprises first indication information (Lee Par 85 PHR MAC CE is identified by a MAC PDU subheader with LCID (see Table 4)), and	is used to indicate whether to report power headroom information corresponding to a bandwidth part (Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned apparatus with reporting PH relating to an uplink subcarrier, as disclosed in Kim, as well as reporting PH of a BWP when a PHR is triggered as disclosed in Lee. Calculating a PH for both uplink subcarriers and BWPs can be processor intensive. Limiting a PHR to certain triggered events as indicated by the system prevents unnecessary use of processing resources. Therefore, it would have Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Kim and Lee disclose the limitations of Claim 11. 
Kim further discloses the below limitation:	obtaining, from a physical layer, at least one of a type corresponding to each uplink subcarrier, maximum transmit power corresponding to the type, and power headroom information corresponding to the type (Kim Fig 2 discloses PHY of the UE; Par 114 discloses PUSCH associated with PHR calculation (i.e. at Fig 4); Fig 6 step 630 PCMAX value is added to the PHR MAC CE); or
Kim does not disclose the below limitation:	configuring, corresponding maximum transmit power for each uplink subcarrier, wherein maximum transmit power corresponding to all uplink subcarriers is the same or different;	configuring, corresponding maximum transmit power for each bandwidth part, wherein maximum transmit power corresponding to all bandwidth parts is the same or different;	obtaining, from a physical layer, at least one of a type corresponding to each bandwidth part, maximum transmit power corresponding to the type, and power headroom information corresponding to the type.
Lee does disclose the below limitation:	configuring, corresponding maximum transmit power for each uplink subcarrier, wherein maximum transmit power corresponding to all uplink subcarriers is the same or different (Lee Par 101 PHR used to provide information regarding maximum transmit power of UL-SCH transmission);	configuring, corresponding maximum transmit power for each bandwidth part, wherein maximum transmit power corresponding to all bandwidth parts is the same or different (Fig 9 s903; Par 75 wherein PCMAX is disclosed);	obtaining, from a physical layer, at least one of a type corresponding to each bandwidth part, maximum transmit power corresponding to the type, and power headroom information corresponding to the type (Fig 9 s903; Par 75 wherein PCMAX is disclosed as part of PHR).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned apparatus with configuring terminal device based on maximum transmit power in the PHR, as disclosed in Lee and Kim. Obtaining maximum transmit power via PHR allows an uplink transmission scheduler to configure the communication in a way that does not exceed maximum transmit power. Taking maximum transmit power into consideration when scheduling transmission aids in load balancing. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Kim and Lee disclose the limitations of Claim 11. 
Kim further discloses the below limitation:	performing, uplink power control (Kim Par 15 apparatus includes a control unit to control a process of receiving configuration information for multiple carriers); and	after the uplink power control, calculating, the power headroom of each uplink (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 11 UE may perform uplink transmission at more than one serving cell) or
Kim does not disclose the below limitation:	the power headroom of each bandwidth part.
Lee does disclose the below limitation:	the power headroom of each bandwidth part (Lee Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned apparatus with calculating PH of each uplink power control, as disclosed in Kim, with the further step of calculating PH of each BWP as disclosed in Lee. Calculating PH of each uplink subcarrier and BWP lets the uplink power control make better decisions for efficient uplink scheduling. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Kim discloses the below limitation:	sending, an uplink grant to a terminal device (Kim Fig 4 step 440 sending MAC PDU to eNB); and	receiving, a report from the terminal device, wherein the report comprises one or more of a power headroom of each of at least one uplink subcarrier (Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 67 UE reports power headroom of the serving cell) and
not disclose the below limitation:	a processor and a memory storing instructions executable by the processor, wherein the instructions cause the processor to perform operations comprising:	a power headroom of each of at least one bandwidth part.
Lee does disclose the below limitation:	a processor and a memory storing instructions executable by the processor (Lee Fig 6 microprocessor 110 and flash memory 130), wherein the instructions cause the processor to perform operations comprising:	a power headroom of each of at least one bandwidth part (Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the uplink resource allocation and power headroom reporting (PHR) of Kim with the addition of reporting power headroom of one or more bandwidth parts (BWP), as disclosed in Lee. Compare the above recreated figures to the instant Fig 3, which is illustrative of the instant Claim 1. Bandwidth parts are used in 5G NR to add more flexibility to devices attempting to transmit in a densely populated network. Adding these BWPs to a PHR prevents the device from attempting to transmit on a BWP not support by the current power capability of the UE. Increasing the considerations of a PHR to include BWP assists in proper uplink scheduling and lowers the risk of errors caused by insufficient power at a transmitting device. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Kim and Lee disclose the limitations of Claim 9. 
Kim further discloses the below limitation:	power headroom information corresponding to each uplink subcarrier in the serving cell (Kim Fig 4 step 435 multiplex PHR onto MAC PDU (see Par 117); Par 11 UE may perform uplink transmission at more than one serving cell),	maximum transmit power information corresponding to each uplink subcarrier in the serving cell (Fig 6 step 630 PCMAX value is added to the PHR MAC CE; Par 11 UE may perform uplink transmission at more than one serving cell), or
Kim does not disclose the below limitation:	identification information of a serving cell,	power headroom information corresponding to each bandwidth part in the serving cell,	maximum transmit power information corresponding to each bandwidth part in the serving cell.
Lee does disclose the below limitation:	identification information of a serving cell (Par 85 PHR MAC CE is identified by a MAC PDU subheader with LCID (see Table 4)),	power headroom information corresponding to each bandwidth part in the serving cell (Fig 9 s903 generating PHR MAC CE including each of PH field indicating PH information per a respective bandwidth part),	maximum transmit power information corresponding to each bandwidth part in the serving cell (Fig 9 s903; Par 75 wherein PCMAX is disclosed as part of PHR).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Kim and Lee, to combine the aforementioned apparatus with the inclusion of a maximum power headroom within the PHR for the subcarriers, as disclosed in Kim, and for the BWPs, as disclosed in Lee. Including maximum PH allows the uplink scheduler to prevent overloading of a subcarrier or a BWP. Therefore, it would have been obvious to combine Kim and Lee to obtain the invention, as specified in the instant claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHAWN D MILLER/Examiner, Art Unit 2412       
                                                                                                                                                                                                 /CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412